Exhibit 2.1 AGREEMENT AND PLAN OF MERGER among ASSURAMED, INC., CARDINAL HEALTH, INC., MESA MERGER CORP. and CLAYTON, DUBILIER & RICE, LLC, as Representative Dated as of February 13, 2013 Table of Contents Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 ARTICLE II MERGER OF MERGER SUB INTO THE COMPANY 20 2.1 Merger 20 2.2 Closing 20 2.3 Effective Time 21 2.4 Effects of the Merger 22 2.5 Certificate of Incorporation and By-Laws 22 2.6 Directors and Officers 22 2.7 Conversion of Shares 22 2.8 Dissenting Shares 23 2.9 Options and RSUs 23 2.10 Payment of Merger Consideration 24 2.11 Merger Consideration Adjustment 29 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 34 3.1 Due Incorporation; Capitalization 35 3.2 Due Authorization 37 3.3 Consents and Approvals; No Violations 38 3.4 Financial Statements; No Undisclosed Liabilities 39 3.5 Title to Assets, etc 39 3.6 Intellectual Property 40 3.7 Contracts 42 3.8 Insurance 45 i Table of Contents (continued) Page 3.9 Employee Benefit Plans 46 3.10 Taxes 49 3.11 Litigation 51 3.12 Regulatory Matters 51 3.13 Environmental Matters 52 3.14 Absence of Changes 53 3.15 Labor Relations; Compliance 54 3.16 Real Property 55 3.17 Brokers and Finders 55 3.18 Affiliate Agreements 56 3.19 Significant Customers and Suppliers 56 3.20 Privacy and Data Protection 57 3.21 FDA 58 3.22 Sourcing Arrangements 59 3.23 NO OTHER REPRESENTATIONS OR WARRANTIES 59 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 59 4.1 Due Incorporation 60 4.2 Due Authorization 60 4.3 Consents and Approvals; No Violations 60 4.4 Investigation; Limitation on Warranties 60 4.5 No Fraudulent Intent 61 4.6 Acquisition for Investment 61 4.7 Plant Closings and Mass Layoffs 61 ii Table of Contents (continued) Page 4.8 Brokers and Finders 61 4.9 Sufficient Funds 61 4.10 Litigation 62 4.11 Operations of Merger Sub 62 ARTICLE V COVENANTS 62 5.1 Access to Information and Facilities 62 5.2 Preservation of Business 63 5.3 Exclusivity 67 5.4 Efforts 67 5.5 Maintenance of Insurance 69 5.6 Supplemental Information 70 5.7 Preservation of Records; Post-Closing Access and Cooperation; Litigation Support 70 5.8 Employees and Benefits 70 5.9 Public Announcements 72 5.10 Indemnification of Directors and Officers 72 5.11 Tax Matters 73 5.12 Seller Transaction Expenses 73 5.13 Section 280G Stockholder Approval 74 5.14 Section 338 Election 74 5.15 Termination of Affiliate Agreements 74 5.16 Appraisal Notice 74 5.17 Financing 74 iii Table of Contents (continued) Page ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND MERGER SUB 75 6.1 Accuracy of Warranties 76 6.2 Compliance with Agreements and Covenants 76 6.3 HSR Clearance 76 6.4 No Prohibition 76 6.5 No Material Adverse Effect 76 6.6 Dissenting Shares 76 ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY 76 7.1 Accuracy of Warranties 76 7.2 Compliance with Agreements and Covenants 77 7.3 HSR Clearance 77 7.4 No Prohibition 77 ARTICLE VIII TERMINATION 77 8.1 Termination 77 8.2 Expenses 78 8.3 Effect of Termination 78 8.4 Specific Performance 79 ARTICLE IX SURVIVAL; INDEMNIFICATION 79 9.1 Survival 79 9.2 Parent Parties Indemnification 80 9.3 Seller Indemnification 80 9.4 Claims 81 iv Table of Contents (continued) Page 9.5 Limitations on Indemnification Obligations 83 9.6 Indemnification Payments and Indemnification Escrow 85 9.7 Exclusive Remedy 86 9.8 Tax Treatment of Indemnity Payments 87 ARTICLE X MISCELLANEOUS 87 10.1 Amendment 87 10.2 Notices 87 10.3 Waivers 89 10.4 Counterparts 88 10.5 Interpretation 89 10.6 APPLICABLE LAW 90 10.7 Binding Agreement 90 10.8 Assignment 90 10.9 Third Party Beneficiaries 90 10.10 Further Assurances 90 10.11 Entire Understanding 90 10.12 JURISDICTION OF DISPUTES 91 10.13 WAIVER OF JURY TRIAL 92 10.14 Seller Disclosure Letter 92 10.15 Severability 93 10.16 Construction 93 10.17 Provision Respecting Representation of Company 93 10.18 Representative 94 Table of Contents (continued) Page 10.19 Release 96 EXHIBITS Exhibit A - Illustrative Calculation of Cash Exhibit B- Illustrative Calculation of Working Capital Exhibit C - Form of Purchase Price Adjustment Escrow Agreement Exhibit D - Form of Letter of Transmittal Exhibit E- Applicable Accounting Principles Exhibit F- Form of Indemnification Escrow Agreement vi AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is made as of February 13, 2013, by and among AssuraMed, Inc., a Delaware corporation (“ Company ”), Cardinal Health, Inc., an Ohio corporation (“ Parent ”), Mesa Merger Corp., a Delaware corporation (“ Merger Sub ”), and Clayton, Dubilier & Rice, LLC, a Delaware limited liability company, solely in its capacity as the representative for the Common Stockholders, Optionholders and RSU Holders as further provided herein (the “ Representative ”). Certain capitalized terms used herein are defined in Article I. W I T N E S S E T H : WHEREAS, the boards of directors of Parent (on its own behalf and as the sole stockholder of Merger Sub) and Merger Sub have approved the acquisition of the Company by Parent, by means of a merger of Merger Sub with and into the Company (the “ Merger ”), with the Company continuing as the surviving corporation and a wholly-owned subsidiary of Parent (as such, the “ Surviving Corporation ”), on the terms and subject to the conditions set forth in this Agreement; WHEREAS, the board of directors of the Company (i) has determined that the Merger is advisable and fair to, and in the best interests of, the Company and its stockholders, (ii) has approved this Agreement and the transactions contemplated hereby and (iii) is recommending the adoption of this Agreement by the stockholders of the Company; and WHEREAS, the Company expects that within twenty-four (24) hours of the execution of this Agreement, stockholders of the Company who hold at least ninety percent (90%) of the outstanding Common Stock (the “ Consenting Stockholders ”) will adopt and approve this Agreement by execution of a written consent (the “ Stockholder Consent ”). NOW, THEREFORE, in consideration of the foregoing and the mutual covenants, agreements and warranties herein contained, the parties agree as follows: ARTICLE I DEFINITIONS Definitions . The following terms shall have the following meanings for the purposes of this Agreement: “ Additional Merger Consideration ” shall have the meaning set forth in Section 2.11(h) . “ Affiliate ” shall mean, with respect to any specified Person, any other Person which, directly or indirectly, controls, is under common control with, or is controlled by, such specified Person; provided that ISG shall not be an “Affiliate” of the Company or the Subsidiaries unless otherwise expressly stated in this Agreement. “ Affiliate Agreements ” shall have the meaning set forth in Section 3.18 . “ After-Tax Basis ” shall mean that, in determining the amount of the payment necessary to indemnify any Indemnified Party against, or reimburse any Indemnified Party for, Losses, the amount of such Losses shall be determined net of any Tax benefit actually realized, or reasonably expected to be actually realized, in cash (including an actual reduction of cash taxes payable) in the year in which such Losses are sustained, or the following year, as the result of, and which would not have arisen but for, sustaining or paying such Losses. Any such Tax benefit, to the extent so actually realized or reasonably expected to be actually realized, as the result of sustaining or paying such Losses, shall be calculated using an assumed combined Federal, state and local income tax rate of 37.5%. “ Agreed Claims ” shall have the meaning set forth in Section 9.6(a) . “ Agreement ” shall mean this Agreement, including the Seller Disclosure Letter and the exhibits hereto, as it and they may be amended from time to time. “ Applicable Accounting Principles ” shall have the meaning set forth in Section 2.11(a) . “ Assets ” shall have the meaning set forth in Section 3.5 . “ ASV Product ” shall have the meaning set forth in Section 3.22 . “ Balance Sheet Date ” shall mean September 30, 2012. “ Benefit Plans ” shall have the meaning set forth in Section 3.9(a) . “ Burdensome Effect ” shall have the meaning set forth in Section 5.4(e) . “ Business Day ” shall mean any day other than a Saturday, Sunday or other day on which banking institutions in the State of New York are authorized or required by law or other action of a Governmental Authority to close. “ Cash ” shall mean, as of any time and without duplication, the following: (a) all cash, (b) bank deposits and other cash in bank, lock box and other similar accounts that may be fully withdrawn on demand, (c) money market funds and U.S. Treasury securities with original maturities not exceeding three months, (d) credit card receivables in-transit (but only to the extent an approval for any such credit card charge has been received and 2 the respective accounts receivable balance has been decreased by such amount) and (e) cash resulting from the clearance of checks deposited prior to 11:59 PM, Eastern Standard Time, on the last day immediately preceding the Closing Date that have not cleared before such time; provided , however , that such clearance actually occurs within ten (10) Business Days of such deposit, in each of cases (a) through (e), of the Company and the Subsidiaries (including ISG) determined in accordance with GAAP as of such time; provided that (i) Cash shall not include any of the foregoing held by the Company or any of its Subsidiaries for the account of third Persons and (ii) Cash shall be net of issued (i.e., checks mailed or, if payment is made electronically, the effective date of such payment has occurred) but uncleared checks and drafts as of such time. An illustrative calculation as of December 31, 2012 of Cash is shown on Exhibit A . “ CD&R Consulting Agreement ” shall mean that Consulting Agreement, dated as of October 1, 2010, by and among the Company, AssuraMed Holding, Inc. (f/k/a HGI Holding, Inc.) and Clayton, Dubilier & Rice, LLC, as it may be amended from time to time. “ CD&R Pay-off Letter ” shall have the meaning set forth in Section 2.10(b)(v) . “ Certificate ” shall mean a stock certificate which, immediately prior to the Effective Time, represents shares of Common Stock. “ Certificate of Incorporation ” shall mean the certificate of incorporation of the Company, as amended from time to time. “ Certificate of Merger ” shall have the meaning set forth in Section 2.3 . “ Claims ” shall have the meaning set forth in Section 10.19 . “ Claim Notice ” shall have the meaning set forth in Section 9.4(a) . “ Closing ” shall mean the consummation of the transactions contemplated herein. “ Closing Cash ” shall mean the aggregate amount of Cash as of 11:59 PM, Eastern Standard Time, on the last day immediately preceding the Closing Date. “ Closing Date ” shall have the meaning set forth in Section 2.2(a) . “ Closing Date Payments ” shall have the meaning set forth in Section 2.10(b) . “ Closing Funded Debt ” shall mean the aggregate amount of Funded Debt as of immediately prior to the Effective Time. “ Closing Statement ” shall have the meaning set forth in Section 2.11(b) . 3 “ Closing Working Capital ” shall mean the aggregate amount of Working Capital as of 11:59 PM, Eastern Standard Time, on the last day immediately preceding the Closing Date. “ Closing Working Capital Adjustment ” shall have the meaning set forth in Section 2.11(g)(ii) . “ CMS ” shall mean the Centers for Medicare and Medicaid Services. “ Code ” shall mean the Internal Revenue Code of 1986, as amended from time to time. “ Common Stock ” shall have the meaning set forth in Section 3.1(b) . “ Common Stockholder ” shall mean a holder of Common Stock. “ Company ” shall have the meaning set forth in the Preamble. “ Company Real Prop erty” shall have the meaning set forth in Section 3.16(b) . “ Company Representatives ” shall have the meaning set forth in Section 5.17(a) . “ Company Securities ” shall have the meaning set forth in Section 3.1(b) . “ Competing Transaction ” shall have the meaning set forth in Section 5.3 . “ Competition Laws ” shall mean all Laws that are designed or intended to prohibit, restrict or regulate actions having the purpose or effect of monopolization or lessening of competition through merger or acquisition or restraint of trade. “ Conclusive Date ” shall have the meaning set forth in Section 2.11(i)(i) . “ Conclusive Merger Consideration ” shall have the meaning set forth in Section 2.11(g) . “ Confidentiality Agreement ” shall mean that certain letter agreement, executed as of December 4, 2012, between the Company and Parent relating to the transactions contemplated hereby. “ Consenting Stockholders ” shall have the meaning set forth in the Recitals. “ Contamination ” or “ Contaminated ” shall mean the presence of Hazardous Substances in, on or under the soil, groundwater, surface water, groundwater, air or other environmental media to an extent that any Response Action is legally required by any 4 Governmental Authority under any Environmental Law with respect to such presence of Hazardous Substances. “ Continuing Employees ” shall have the meaning set forth in Section 5.8(a) . “ Debt Financing ” shall have the meaning set forth in Section 5.17(a) . “ Deductible ” shall have the meaning set forth in Section 9.5(e) . “ DGCL ” shall mean the General Corporation Law of the State of Delaware, as amended from time to time. “ Dispute Notice ” shall have the meaning set forth in Section 2.11(c) . “ Disputed Ite m ” shall have the meaning set forth in Section 2.11(c) . “ Dissenting Shares ” shall have the meaning set forth in Section 2.8. “ D&O Insurance ” shall have the meaning set forth in Section 5.10(b) . “ DOJ ” shall have the meaning set forth in Section 5.4(c) . “ Effective Time ” shall have the meaning set forth in Section 2.3 . “ Eligible Insurance Proceeds ” shall have the meaning set forth in Section 9.5(g) . “ Employee Stock Subscription Agreement ” shall mean an agreement between the Company and an employee or director of the Company or any of the Subsidiaries governing the purchase of Common Stock under the Stock Incentive Plan. “ Employees ” shall have the meaning set forth in Section 5.2(c) . “ Environmental Law ” shall mean any Law or Permit pertaining to the protection of the environment. “ Environmental Permits ” shall have the meaning set forth in Section 3.13(b) . “ Environmental Reports ” shall have the meaning set forth in Section 3.13(a) . “ ERISA ” shall mean the Employee Retirement Income Security Act of 1974, as amended from time to time. “ ERISA Affiliate ” shall mean, with respect to any Person, any trade or business, whether or not incorporated, which, together with such Person, is treated as a single employer under Section 414 of the Code; provided , that ISG shall not be an “ERISA 5 Affiliate” of the Company and the Subsidiaries unless otherwise expressly stated in this Agreement. “ Escrow Agent ” shall mean the financial institution jointly designated by the Representative and Parent. “ Estimated Closing Cash ” shall have the meaning set forth in Section 2.11(a) . “ Estimated Closing Funded Debt ” shall have the meaning set forth in Section 2.11(a) . “ Estimated Closing Working Capital ” shall have the meaning set forth in Section 2.11(a) . “ Estimated Closing Working Capital Adjustment ” shall have the meaning set forth in Section 2.10(a)(iii) . “ Estimated Merger Consideration ” shall have the meaning set forth in Section 2.10(a) . “ Estimated Seller Transaction Expenses ” shall have the meaning set forth in Section 2.11(a) . “ Excess Amount ” shall have the meaning set forth in Section 2.11(h) . “ FDA ” shall mean the United States Food and Drug Administration. “ FDA Law and Regulation ” shall mean the Federal Food, Drug, and Cosmetic Act (the FD&C Act), 21 U.S.C. §§ 301 et seq., and all applicable regulations promulgated by the FDA, including but not limited to the recordkeeping provisions of the FDA’s Medical Device Reporting requirements as set forth in 21 C.F.R. Part 803, as applicable. “ Final Adjustment Amount ” shall have the meaning set forth in Section 2.11(h) . “ Final Closing Cash ” shall have the meaning set forth in Section 2.11(g) . “ Final Closing Working Capital ” shall have the meaning set forth in Section 2.11(g) . “ Final Unpaid Closing Funded Debt ” shall have the meaning set forth in Section 2.11(g) . “ Final Unpaid Seller Transaction Expenses ” shall have the meaning set forth in Section 2.11(g) . 6 “ Financial Advisor Pay-off Letter ” shall have the meaning set forth in Section2.10(b)(v) . “ Financial Statements ” shall mean the following: (a) the audited consolidated financial statements of the Company and the Subsidiaries as of December 31, 2011 and 2010 (including all notes thereto), as included in Section 1.1(a) of the Seller Disclosure Letter, consisting of the consolidated balance sheet at such date and the related consolidated statements of operations, shareholders’ equity and cash flows for the fiscal year then ended (with respect to the December 31, 2011 consolidated financial statements) and for the three months then ended (with respect to the December 31, 2010 consolidated financial statements), which are in each case accompanied by the opinion of PricewaterhouseCoopers LLP; and (b) the unaudited consolidated financial statements of the Company and the Subsidiaries as of December 31, 2012, as included in Section 1.1(a) of the Seller Disclosure Letter, consisting of the consolidated balance sheet at such date and the related consolidated statements of operations and cash flows for the twelve-month period then ended (the “ Interim Financial Statements ”). “ Financing Sources ” shall mean the entities that have committed to provide or arrange or otherwise entered into agreements in connection with the Debt Financing or other financings in connection with the transactions contemplated hereby and the parties to any joinder agreements, indentures or credit agreements entered pursuant thereto or relating thereto, together with their respective Affiliates involved in the Debt Financing, and their respective Affiliates’ officers, directors, employees, agents and representatives involved in the Debt Financing and their respective successors and assigns. “ FTC ” shall have the meaning set forth in Section 5.4(c) . “ Fully-Diluted Outstanding Stock ” shall mean, as of any date, the total number of shares of Common Stock outstanding as of such date, determined on a fully-diluted, as-if-exercised basis and assuming the exercise and settlement of all Options and RSUs, whether or not exercised, exercisable, settled, eligible for settlement or vested. “ Fully-Diluted Stockholder ” shall mean each holder of the Fully-Diluted Outstanding Stock (including the Options and RSUs), all of whom, as of the date hereof, are set forth in Section 1.1(b) of the Seller Disclosure Letter. “ Fully-Diluted Stockholder Proceeds ” shall have the meaning set forth in Section 2.10(c) . “ Fundamental Representations ” shall have the meaning set forth in Section 6.1 . 7 “ Funded Debt ” shall mean, as of any time and without duplication, (i) all obligations as of such time of the Company and the Subsidiaries (including ISG) for borrowed money, including all accrued and unpaid interest, (ii) all other obligations as of such time of the Company and the Subsidiaries (including ISG) evidenced by bonds (other than the surety bonds set forth in Section 3.7(a)(xv) of the Seller Disclosure Letter), debentures, notes or similar instruments, including all accrued and unpaid interest and any prepayment fees or penalties, (iii) all obligations as of such time of the Company and the Subsidiaries (including ISG) under conditional sale or other title retention agreements relating to any property purchased, (iv) all obligations as of such time of the Company and the Subsidiaries (including ISG) to pay the deferred purchase price of property or services (including any potential future earn-out, purchase price adjustment, release of “holdback” or similar payment, but excluding any payment obligation pursuant to the ISG Acquisition Agreement and any such obligation for raw materials, inventory, services and supplies incurred in the ordinary course of business consistent with past practice and included as a current liability in the calculation of Working Capital as of such time), (v) all obligations as of such time of the Company and the Subsidiaries (including ISG) under interest rate, currency or commodity derivatives or hedging transactions or similar arrangement (valued at the termination value thereof), (vi) all underfunded or unfunded long-term Liabilities as of such time of the Company and the Subsidiaries (including ISG) with respect to any compensation plan and the long-term amount of any shortfall in payments to unions for pension plan and medical plan contributions and (vii) all obligations in respect of prepayment premiums, penalties, breakage costs, “make whole amounts,” costs, expenses and other payment obligations that would arise if all Funded Debt referred to in clauses (i) through (vi) above were prepaid (or, in the case of any swap, option, derivative, hedging or similar arrangement, unwound and fully settled). Any amount in Working Capital shall not also be included in Funded Debt. “ GAAP ” shall mean U.S. generally accepted accounting principles, consistently applied. “ Governmental Authority ” shall mean any U.S., state, local or foreign government, any governmental, regulatory or administrative body, agency or authority, any court or judicial authority or arbitration tribunal, whether national, federal, state or local or otherwise, or any Person lawfully empowered by any of the foregoing to enforce or seek compliance with any applicable Law. “ GS Consulting Agreement ” shall mean that Consulting Agreement, dated as of October 1, 2010, by and among the Company, AssuraMed Holding, Inc. (f/k/a HGI Holding, Inc.) and Goldman, Sachs & Co, as it may be amended from time to time. “ GS Pay-off Letter ” has the meaning set forth in Section 2.10(b)(v) . 8 “ Hazardous Substance ” shall mean any substance, material or waste that is or contains asbestos, urea formaldehyde insulation, polychlorinated biphenyls, petroleum or any petroleum-based products or constituents, radon gas, microbiological contamination or related materials or any other substance, material, pollutant, contaminant or waste, that is defined, classified, listed or regulated under, or require a Response Action pursuant to, any Environmental Law. “ Health Care Provider ” shall mean any Person involved in the provision of health care services and or items to patients, which Person is in a position to purchase, lease, recommend, use, arrange for the purchase or lease of, or prescribe any products sold by the Company or any of the Subsidiaries. “ HIPAA ” shall mean the Health Insurance Portability and Accountability Act of 1996 and its implementing regulations, as each is amended from time to time. “ HSR Act ” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the regulations promulgated thereunder. “ Indebtedness ” shall mean, with respect to any Person, without duplication, (i) all obligations of such Person for borrowed money, including accrued and unpaid interest, (ii) all obligations of such Person evidenced by bonds (other than the surety bonds set forth in Section 3.7(a)(xv) of the Seller Disclosure Letter), debentures, notes or similar instruments, (iii) all obligations of such Person under conditional sale or other title retention agreements relating to any property purchased by such Person, (iv) all obligations of such Person to pay the deferred purchase price of property or services (including any potential future earn-out, purchase price adjustment, release of “holdback” or similar payment, but excluding any payment obligation pursuant to the ISG Acquisition Agreement and any obligations for raw materials, inventory, services and supplies incurred in the ordinary course of business consistent with past practice), (v) all underfunded or unfunded long-term Liabilities as of such time of such Person with respect to any compensation plan and the long-term amount of any shortfall in payments to unions for pension plan and medical plan contributions, (vi) all lease obligations of such Person required under GAAP to be capitalized on the books and records of such Person, but only to the extent that such lease either is not set forth in Section 3.16(a) of the Seller Disclosure Letter or is entered into after the date hereof, (vii) all obligations of others secured by a Lien on property or assets owned or acquired by such Person, whether or not the obligations secured thereby have been assumed, (viii) all obligations of such Person under interest rate, currency or commodity derivatives or hedging transactions or similar arrangement (valued at the termination value thereof), (ix) all letters of credit or performance bonds (other than the surety bonds set forth in Section 3.7(a)(xv) of the Seller Disclosure Letter) issued for the account of such Person (x) all guarantees and keepwell arrangements of such Person of any Indebtedness of any other Person other than a subsidiary of such Person and (xi) all obligations in respect of prepayment premiums, penalties, breakage costs, “make whole amounts,” costs, expenses 9 and other payment obligations that would arise if all Indebtedness referred to in clauses (i) through (x) above were prepaid (or, in the case of any swap, option, derivative, hedging or similar arrangement, unwound and fully settled). “ Indemnification Dispute Notice ” shall have the meaning set forth in Section 9.4(b) . “ Indemnification Escrow Account ” shall have the meaning set forth in Section 2.10(b)(ii) . “ Indemnification Escrow Agreement ” shall mean the Indemnification Escrow Agreement, dated as of the Closing Date, among the Representative, on behalf of the Fully-Diluted Stockholders, the Escrow Agent, and Parent, substantially in the form of Exhibit F hereto or as otherwise agreed to by the parties thereto, as such agreement may be amended from time to time. “ Indemnification Escrow Amount ” shall have the meaning set forth in Section 2.10(b)(ii) . “ Indemnification Escrow Remainder ” shall have the meaning set forth in Section 9.6(b) . “ Indemnified Party ” shall have the meaning set forth in Section 9.4(a) . “ Independent Accountant ” shall mean a partner in the New York office of KPMG or another nationally recognized independent registered public accounting firm appointed by mutual agreement of Parent and the Representative. “ Information Privacy and Security Laws ” shall mean all Laws concerning the privacy and/or security of Personal Information, including, where applicable, the Health Insurance Portability and Accountability Act, the Health Information Technology for Economic and Clinical Health Act, the Gramm-Leach-Bliley Act, the Fair Credit Reporting Act, the Fair and Accurate Credit Transaction Act, the Federal Trade Commission Act, the Privacy Act of 1974, the CAN-SPAM Act, the Telephone Consumer Protection Act, the Telemarketing and Consumer Fraud and Abuse Prevention Act, Children’s Online Privacy Protection Act, state social security number protection laws, state data breach notification laws and state consumer protection laws. “ Intellectual Property ” shall have the meaning set forth in Section 3.6(a) . “ Internal IT Systems ” shall mean the hardware, Software, network and telecommunications equipment and Internet-related information technology infrastructure owned or leased by the Company or any of the Subsidiaries and used in their businesses. “ IRS ” shall mean the U.S. Internal Revenue Service. 10 “ ISG ” shall mean (i) with respect to any time prior to January 22, 2013, Invacare Supply Group, Inc., and (ii) with respect to any time from and after January 22, 2013, the portion of RGH Enterprises, Inc. that is the ISG Business. “ ISG Acquisition ” shall mean the acquisition of ISG pursuant to the ISG Acquisition Agreement, and the other transactions contemplated thereby. “ ISG Acquisition Agreement ” shall mean the Share Purchase Agreement among the Company, Invacare Corporation and ISG, dated as of December 21, 2012, as it has been amended from time to time prior to the date hereof. “ ISG Business ” shall mean the business, assets and liabilities of ISG. “ Knowledge of Parent ” shall mean the knowledge, after reasonable inquiry, of George Barrett, Jeffery Henderson, Mark Blake, Donald Casey, Joshua Gaines and Steve Falk. “ Knowledge of the Company ” shall mean the knowledge, after reasonable inquiry, of Michael B. Petras, Jr., Kurt R. Packer, Christopher Lindroth, Steven Eisenberg, Cindy Sackett, Kevin Gerht, Chris Bayham and Mark Wells. “ Latest Balance Sheet ” shall mean the unaudited consolidated balance sheet of the Company and the Subsidiaries, dated as of December 31, 2012, as set forth in the Seller Disclosure Letter. “ Laws ” shall have the meaning set forth in Section 3.12(a) . “ Leased Real Property ” shall have the meaning set forth in Section 3.16(a) . “ Leases ” shall have the meaning set forth in Section 3.16(a) . “ Letter of Transmittal ” shall have the meaning set forth in Section 2.10(d)(i) . “ Liabilities ” shall have the meaning set forth in Section 3.4(b) . “ License ” shall have the meaning set forth in Section 3.6(b) . “ Liens ” shall mean liens, encumbrances, mortgages, charges, claims, restrictions, pledges, security interests, title defects, easements, rights-of-way, covenants, encroachments or other similar adverse claims of any kind with respect to a property or asset. “ Litigation ” shall have the meaning set forth in Section 3.10(f) . 11 “ Losses ” shall mean any and all claims of any kind, damages, judgments, awards, Liabilities, Taxes, losses, obligations, fines, fees, interest, penalties, and costs and expenses (including reasonable fees and expenses of attorneys, auditors, consultants and other agents). “ Material Adverse Effect ” shall mean any change, event, fact, effect or occurrence that has, or would reasonably be expected to have, a material adverse effect on the financial condition, business, properties, assets or results of operations of the Company and the Subsidiaries, taken as a whole; provided , however , that in determining whether there has been a Material Adverse Effect or whether a Material Adverse Effect could or would occur, any change, event, fact, effect or occurrence attributable to, arising out of, or resulting from any of the following shall be disregarded: (i) general political, economic, business, industry, credit, financial or capital market conditions in the United States or internationally, including conditions affecting generally the principal industries in which the Company and the Subsidiaries operate; (ii) the taking of any action required by this Agreement; (iii) other than for purposes of the representations and warranties made in Section 3.3 to the extent related to the condition specified in Section 6.1 , the announcement of this Agreement or pendency of the Merger, including any Litigation arising from the Merger; (iv) the taking of any action expressly with the written approval of Parent; (v) pandemics, earthquakes, tornados, hurricanes, floods and acts of God; (vi) acts of war (whether declared or not declared), sabotage, terrorism, military actions or the escalation thereof; (vii) any changes or proposed changes to the competitive bidding programs of CMS and (viii) any changes or proposed changes after the date hereof in applicable Laws, regulations or accounting rules, including GAAP or interpretations thereof or any changes or proposed changes after the date hereof in the interpretation or enforcement of any of the foregoing; provided , further , that changes, events, facts, effects or occurrences set forth in clauses (i), (v), (vi) or (viii) may be taken into account in determining whether there has been, could or would be a Material Adverse Effect to the extent such changes, events, facts, effects or occurrences have a materially disproportionate adverse effect on the Company and the Subsidiaries, taken as whole, in relation to other Persons in the principal industries of the Company and the Subsidiaries. “ Material Contracts ” shall have the meaning set forth in Section 3.7(a) . “ Merger ” shall have the meaning set forth in the Recitals. “ Merger Consideration ” shall mean have the meaning set forth in Section 2.11(a) . “ Merger Sub ” shall have the meaning set forth in the Preamble. “ Multiemployer Plan ” shall have the meaning set forth in Section 3(37) of ERISA. 12 “ Multiple Employer Plan ” shall mean a plan that has two or more contributing sponsors at least two of whom are not under common control, within the meaning of Section 4063 of ERISA. “ Notice of Insurance ” shall have the meaning set forth in Section 9.5(g) . “ Option Proceeds ” shall mean the aggregate exercise price payable to the Company upon exercise of all Options that are outstanding immediately prior to the Effective Time. “ Optionholder ” shall mean a holder of Options. “ Options ” shall mean the outstanding options to purchase shares of Common Stock under the Stock Incentive Plan. “ Order ” shall mean any award, judgment, injunction, determination, consent, ruling, decree or order (whether temporary, preliminary or permanent) issued, adopted, granted, awarded or entered by any Governmental Authority or private arbitrator of competent jurisdiction. “ Organizational Documents ” shall mean the articles of incorporation, certificate of incorporation, charter, by-laws, articles of formation, certificate of formation, regulations, operating agreement, certificate of limited partnership, partnership agreement and all other similar documents, instruments or certificates executed, adopted or filed in connection with the creation, formation or organization of a Person, including any amendments, restatements and supplements thereto. “ Owned Intellectual Property ” shall have the meaning set forth in Section 3.6(a) . “ Owned Real Property ” shall have the meaning set forth in Section 3.16(b) . “ Ownership Percentage ” shall mean, in respect of the Fully-Diluted Stockholders’ individual ownership of Common Stock, Options and RSUs, the percentages set forth opposite each Fully-Diluted Stockholder’s name in Section 1.1(b) of the Seller Disclosure Letter. “ Parent ” shall have the meaning set forth in the Preamble. “ Parent Indemnified Parties ” shall have the meaning set forth in Section 9.2 . “ Parent Releasor ” shall have the meaning set forth in Section 10.19 . “ Pay-off Letters ” shall have the meaning set forth in Section 2.10(b)(v) . 13 “ Per Option Merger Consideration ” shall mean (a) with respect to each Option with an exercise price less than the Per Share Common Stock Merger Consideration, an amount equal to (i) the Per Share Common Stock Merger Consideration, minus (ii) the exercise price of such Option, and (b) with respect to every other Option, an amount equal to zero. “ Per RSU Dividend Equivalent Payment ” shall mean $32.36. “ Per Share Common Stock Merger Consideration ” shall mean, with respect to each share of Common Stock, the per share cash amount determined by dividing (a) the sum of: (i) the Fully-Diluted Stockholder Proceeds and (ii) the Option Proceeds, by (b) the Fully-Diluted Outstanding Stock immediately prior to the Effective Time. “ Permits ” shall have the meaning set forth in Section 3.12(b) . “ Permitted Liens ” shall mean (a) Liens for Taxes, assessments and governmental charges or levies not yet delinquent or being contested in good faith through appropriate proceedings and for which adequate reserves are maintained on the Interim Financial Statements in accordance with GAAP consistently applied; (b) materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s liens and other similar liens imposed by Law arising in the ordinary course of business securing obligations that are not overdue for a period of more than sixty (60) calendar days or which are being contested in good faith by appropriate proceedings and, to the extent required under GAAP, for which adequate reserves are maintained on the Interim Financial Statements; (c) pledges or deposits to secure obligations under workers’ compensation laws or similar legislation or to secure public or statutory obligations; (d) deposits to secure the performance of bids, trade contracts, leases, statutory obligations, surety and appeal bonds, performance bonds and other obligations of a like nature incurred in the ordinary course of business consistent with past practice; (e) all matters set forth in the title insurance policies for Owned Real Property provided to Parent, none of which materially detracts from the value of, or materially and adversely interfere with the present use of, such real property; (f) all applicable zoning, entitlement, conservation restrictions and other land use regulations; (g) all exceptions, restrictions, easements, charges, rights-of-way and other Liens set forth in any permits, any deed restrictions, groundwater or land use limitations or other institutional controls, in each case to the extent utilized in connection with any required Response Action, or other state, local or municipal Permit applicable to the Company or the Subsidiaries or any of their respective properties; (h) Liens securing the obligations of the Company or the Subsidiaries under or in respect of Indebtedness under the Senior Credit Agreements; (i) Liens listed in Section 1.1(c) of the Seller Disclosure Letter; and (j) Liens which shall be removed prior to or at the Closing. “ Person ” shall mean an individual, corporation, partnership, joint venture, trust, association, estate, joint stock company, limited liability company, Governmental 14 Authority or any other organization or entity of any kind (other than the Company or the Subsidiaries). “ Personal Information ” shall mean (a) any information which can be reasonably used to identify an individual, including individual demographic information; (b) social security number or (c) any individual information that is covered by the Payment Card Industry Data Security Standard or HIPAA. “ Post-Closing Payments ” shall mean the amounts, if any, paid per share of Common Stock, Option or RSU pursuant to Section 2.11(i) , Section 9.6(b), Section 9.6(c) and Section 10.18(c) . “ Potential Contributors ” shall have the meaning set forth in Section 9.5(i) . “ Pre-Closing Statement ” shall have the meaning set forth in Section 2.11(a) . “ Principal Stockholders ” shall mean, collectively, Clayton, Dubilier & Rice Fund VIII, L.P., CD&R Friends & Family Fund VIII, L.P., CD&R Advisor HGI Co-Investor, L.P., GS Capital Partners VI Fund, L.P., GS Capital Partners VI Parallel, L.P., GS Capital Partners VI Offshore Fund, L.P. and GS Capital Partners VI GmbH & Co. KG. “ Programs ” shall have the meaning set forth in Section 3.12(f) . “ Purchase Price Adjustment Escrow Account ” shall have the meaning set forth in Section 2.10(b)(iv) . “ Purchase Price Adjustment Escrow Agreement ” shall mean the Purchase Price Adjustment Escrow Agreement, dated as of the Closing Date, among the Representative, on behalf of the Fully-Diluted Stockholders, the Escrow Agent, and Parent, substantially in the form of Exhibit C hereto or as otherwise agreed to by the parties thereto, as such agreement may be amended from time to time. “ Purchase Price Adjustment Escrow Amount ” shall have the meaning set forth in Section 2.10(b)(iv) . “ Qualifying Loss ” shall have the meaning set forth in Section 9.5(b) . “ Registered Intellectual Property ” shall mean all Owned Intellectual Property that is registered or subject to an application for registration. “ Registration Rights Agreement ” shall mean the Registration Rights Agreement, dated as of October 1, 2010, by and among the Company, the Principal Stockholders and the other parties thereto, as it has been amended from time to time prior to the date hereof. 15 “ Release ” shall mean any releasing, disposing, discharging, injecting, spilling, leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping, dispersal, migration, transporting, placing and the like, including the moving of any materials through, into or upon, any land, soil, surface water, groundwater or air, or otherwise entering into the indoor or outdoor environment. “ Representative ” shall have the meaning set forth in the Preamble. “ Representative Escrow Account ” shall have the meaning set forth in Section 2.10(b)(iii) . “ Representative Escrow Agreement ” shall mean the Representative Escrow Agreement, dated as of the Closing Date, between the Representative, on behalf of the Fully-Diluted Stockholders, and the Escrow Agent, as such agreement may be amended from time to time. “ Representative Escrow Amount ” shall have the meaning set forth in Section 2.10(b)(iii) . “ Resolution Period ” shall have the meaning set forth in Section 2.11(d) . “ Response Action ” shall mean any action taken to investigate, abate, monitor, remediate, remove, mitigate or otherwise address any violation of Environmental Law, any Contamination of any property owned, leased or occupied by the Company or the Subsidiaries or any Release or threatened Release of Hazardous Substances. Without limitation, Response Action shall include any action that would be a “response” as defined by the Comprehensive Environmental Response, Compensation and Liability Act, as amended at the date of Closing, 42 U.S.C. §9601 (25). “ RSUs ” shall mean the outstanding restricted stock units granted under the Stock Incentive Plan. “ RSU Dividend Equivalent Amount ” shall mean the product of (a) the Per RSU Dividend Equivalent Payment multiplied by (b) the number of RSUs that were granted prior to December 19, 2012. “ RSU Holder ” shall mean a holder of RSUs. “ Securities Act ” shall mean the Securities Act of 1933, as amended from time to time. “ Security Risk Assessment ” shall have the meaning set forth in Section 3.20(c) . “ Seller Disclosure Letter ” shall mean the Seller Disclosure Letter delivered by the Company to Parent and Merger Sub on the date of this Agreement. 16 “ Seller Group ” shall have the meaning set forth in Section 10.17 . “ Seller Indemnified Party ” shall have the meaning set forth in Section 9.3 . “ Seller Releasee ” shall have the meaning set forth in Section 10.19 . “ Seller Transaction Expenses ” shall mean all fees, costs and expenses incurred or payable by or on behalf of the Company or any of its Subsidiaries (including ISG) in connection with or arising out of this Agreement or the planning, structuring, negotiation or consummation of the transactions contemplated hereby, including (a) those of all attorneys, accountants, actuaries, consultants, experts or other professionals, if any, engaged by or on behalf of the Company or any Subsidiary (including ISG) in connection with this Agreement and the transactions contemplated hereby and (b) 50% of the uncapped employer portion of any employment Taxes imposed at a rate of 1.45% on the payment of any amounts taken into account under the definition of “Transaction Tax Benefit” (as defined in Exhibit E ); provided , that Seller Transaction Expenses shall not include any fees, costs or expenses incurred by the Company after the Effective Time in relation to or arising out of any interpretation, dispute or Litigation relating to this Agreement or the transactions contemplated hereby (it being agreed that any fees, costs or expenses incurred after the Effective Time by the Representative, including when acting on behalf of the Company or the Fully-Diluted Stockholders, shall be the responsibility of the Representative and shall not be the responsibility of the Company, Parent or any of their respective Subsidiaries (including ISG)). “ Senior Credit Agreements ” shall mean (i) the Credit Agreement, dated as of October 24, 2012, among AssuraMed Holding, Inc., as Borrower, The Lenders From Time to Time Parties Thereto, Morgan Stanley Senior Funding, Inc., as Administrative Agent and Collateral Agent, Suntrust Bank, as Syndication Agent, Morgan Stanley Senior Funding, Inc. and Suntrust Robinson Humphrey, Inc. as Joint Lead Arrangers, Morgan Stanley Senior Funding, Inc., Suntrust Robinson Humphrey, Inc., Fifth Third Bank, Jefferies Finance LLC, JPMorgan Securities LLC, Goldman Sachs Lending Partners LLC, GE Capital Markets Inc., and ING Capital LLC as Joint Bookrunners, and (ii) the Second Lien Credit Agreement, dated as of October 24, 2012, among AssuraMed Holding, Inc., as Borrower, The Lenders From Time to Time Parties Thereto, Morgan Stanley Senior Funding, Inc., as Administrative Agent and Collateral Agent, Suntrust Bank, as Syndication Agent, Morgan Stanley Senior Funding, Inc. and Suntrust Robinson Humphrey, Inc. as Joint Lead Arrangers, Morgan Stanley Senior Funding, Inc., Suntrust Robinson Humphrey, Inc., Fifth Third Bank, Jefferies Finance LLC, JPMorgan Securities LLC, Goldman Sachs Lending Partners LLC, GE Capital Markets Inc., and ING Capital LLC as Joint Bookrunners. “ Senior Lenders ” shall mean the lending institutions party to the Senior Credit Agreements. 17 “ Senior Lenders Pay-off Letters ” shall have the meaning set forth in Section 2.10(b)(i) . “ Significant Customers ” shall have the meaning set forth in Section 3.19(a) . “ Significant Suppliers ” shall have the meaning set forth in Section 3.19(b) . “ Software ” shall mean all computer software, including, but not limited to, application software, system software and firmware, including all source code and object code versions thereof, in any and all forms and media, and all related documentation. “ Stock Incentive Plan ” shall mean the HGI Global Holdings, Inc. Stock Incentive Plan, as amended from time to time. “ Stockholder Consent ” shall have the meaning set forth in the Recitals. “ Stockholders Agreement ” shall mean the Stockholders Agreement, dated as of October 1, 2010, by and among the Company, the Principal Stockholders and the other parties thereto, as it has been amended from time to time prior to the date hereof. “ Subsidiaries ” shall mean each of the Company’s direct and indirect subsidiaries; provided, that ISG and ISG’s direct and indirect subsidiaries shall not be “Subsidiaries” unless otherwise expressly stated in this Agreement. “ Subsidiary Securities ” shall have the meaning set forth in Section 3.1(c) . “ Survival Termination Date ” shall have the meaning set forth in Section 9.1 . “ Surviving Corporation ” shall have the meaning set forth in the Recitals. “ Takeover Law ” shall mean any “moratorium,” “control share acquisition,” “business combination,” “fair price” or other form of anti-takeover Laws of any jurisdiction or other applicable Laws that purport to limit or restrict business combinations or the ability to limit or restrict business combinations or the ability to acquire or to vote shares. “ Target Closing Working Capital ” shall mean $130,000,000. “ Tax ” (and, with correlative meaning, “ Taxes ,” “ Taxable ” and “ Taxing ”) shall mean all U.S. federal, state, local or foreign taxes or imposts including any net income, capital gains, gross income, gross receipts, sales, use, transfer, ad valorem, franchise, profits, license, capital, withholding, payroll, estimated, employment, excise, goods and services, severance, stamp, occupation, premium, property, social security, environmental (including Section 59A of the Code), alternative or add-on, value added, registration, escheat or unclaimed property, occupancy, capital stock, unincorporated business, 18 unemployment, disability, workers compensation, accumulated earnings, personal holding company, annual reports, windfall profits or other taxes, duties, charges, fees, levies or other assessments imposed by any Governmental Authority, or any interest, penalties or additions to tax incurred under applicable Laws with respect to taxes. “ Tax Returns ” shall mean any report, return (including any information return), declaration, claim for refund or other filing required or permitted to be supplied to any Taxing Authority or jurisdiction with respect to Taxes, including any amendments or attachments to such reports, returns, declarations or other filings. “ Taxing Authority ” shall mean any Governmental Authority responsible for the administration or the imposition of any Tax. “ Termination Date ” shall have the meaning set forth in Section 8.1(b) . “ Third Party Claim ” shall have the meaning set forth in Section 9.4(b) . “ Third Party Insurance ” shall mean, with respect to any Person, any insurance provided by any other Person not Affiliated with such Person, and excluding any self-insurance, risk management program or other funds set aside by such Person in connection therewith. “ Third Party Interests ” shall have the meaning set forth in Section 3.1(e) . “ Title Policies ” shall have the meaning set forth in Section 3.16(b) . “ Transfer Taxes ” shall have the meaning set forth in Section 5.11(b) . “ Unresolved Claims ” shall have the meaning set forth in Section 9.6(b) . “ Unresolved Items ” shall have the meaning set forth in Section 2.11(e) . “ Virus ” shall mean malicious code, whether or not capable of replication or attachment to disks or other files, that is capable of performing an illicit activity, enabling or assisting any Person to access without authorization any computer or network of computers, adversely affecting the functionality of any computer or network of computers or replicating itself on a computer or network of computers and thereby damaging other computer programs or data located on such computer or network or otherwise causing any computer data, memory or related hardware to become, without specific user instructions, erased, altered or unusable. The term shall include viruses, Trojan horses, time bombs, worms or similar malicious software, programs or files. “ WARN Act ” shall mean the Worker Adjustment and Retraining Notification Act of 1988, as amended from time to time, and any applicable state or local mass layoff or plant-closing Laws. 19 “ Withholding Taxes ” shall have the meaning set forth in Section 2.10(d)(vi) . “ Working Capital ” shall mean, as of any time and without duplication, an amount (which amount may be a positive or negative number) equal to (a) the aggregate current assets of the Company and the Subsidiaries (including ISG) on a consolidated basis as of such time minus (b) the aggregate current liabilities of the Company and its Subsidiaries (including ISG) on a consolidated basis as of such time, prepared on a basis consistent with Exhibit B , determined in accordance with the Applicable Accounting Principles; provided , however , that (i) with respect to the Company and the Subsidiaries (including ISG), “current assets” shall exclude (A) all Cash as of such time, (B) deferred Tax assets as of such time, (C) any accounts receivable as of such time for which a related credit card receipt, check, draft, wire transfer or money order has been included in Cash as of such time, (D) any asset related to accounting for lease payments on a straight-line basis under FASB 13, (E) any prepaid bank agency fees, and (F) any prepaid management fees with respect to management services of the Principal Stockholders, and (ii) with respect to the Company and the Subsidiaries (including ISG), “current liabilities” shall exclude (A) all Funded Debt as of such time, (B) all Seller Transaction Expenses and all other amounts, fees and expenses payable pursuant to Section 2.10(b) , including any related accruals or reserves therefor, (C) deferred Tax liabilities as of such time, (D) any liability related to accounting for lease payments on a straight-line basis under FASB 13, (E) any liability related to the determination of fair market value of leases in connection with the Principal Stockholders’ acquisition of the Company and the Subsidiaries in 2010, and (F) accrued severance liabilities in existence at the time of the ISG Acquisition and any severance liabilities relating to reductions of headcount, in each case due to the ISG integration. Exhibit B hereto sets forth an illustrative calculation of Working Capital as of December 31, 2012, based on the Financial Statements. ARTICLE II MERGER OF MERGER SUB INTO THE COMPANY Merger . Upon the terms and subject to the conditions set forth in this Agreement, at the Effective Time, Merger Sub shall be merged with and into the Company in accordance with the terms of, and subject to the conditions set forth in, this Agreement and the DGCL. Following the Merger, the Company shall continue as the Surviving Corporation and the separate corporate existence of Merger Sub shall cease. Closing . (a) The Closing shall take place at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York 10022 at 10:00 A.M. on the fifth (5th) Business Day after the date of the satisfaction or waiver of the conditions precedent set forth in Article VI and Article VII (other than those conditions that by their terms are to be satisfied at the Closing, but subject to the satisfaction or waiver of those conditions at 20 such time), or such other date, time and place as may be agreed by Parent, the Company and the Representative. The date on which the Closing actually occurs in accordance with the preceding sentence is referred to in this Agreement as the “Closing Date”. (b) At or prior to the Closing, the Company shall deliver the following to Parent: (i) the Senior Lenders Pay-off Letters; (ii) the CD&R Pay-off Letter, the GS Pay-off Letter and the Financial Advisor Pay-off Letter; (iii) a certificate, dated the Closing Date, of an officer of the Company to the effect set forth in Sections 6.1 , and ; (iv) the Certificate of Incorporation of the Company certified by the Secretary of State of the State of Delaware and a certificate of good standing for the Company from the Secretary of State of the State of Delaware; (v) a certificate stating that the Company was not a “United States real property holding corporation” within the meaning of Section 897(c)(2) of the Code at any time during the five-year period ending on the Closing Date; (vi) the Purchase Price Adjustment Escrow Agreement executed by the Representative which shall be in full force and effect (assuming execution and delivery by Parent and the Escrow Agent); and (vii) the Indemnification Escrow Agreement executed by the Representative which shall be in full force and effect (assuming execution and delivery by Parent and the Escrow Agent). (c) At or prior to the Closing, Parent and Merger Sub shall deliver the following to the Representative: (i) the Estimated Merger Consideration, less any amounts paid by Parent on behalf of the Company pursuant to Sections 2.10(b) and 2.10(c) ; (ii) certificates, dated the Closing Date, of an officer of each of Parent and Merger Sub to the effect set forth in Sections 7.1 and ; (iii) the Purchase Price Adjustment Escrow Agreement executed by Parent which shall be in full force and effect (assuming execution and delivery by the Representative and the Escrow Agent); and 21 (iv) the Indemnification Escrow Agreement executed by Parent which shall be in full force and effect (assuming execution and delivery by the Representative and the Escrow Agent). Effective Time . Contemporaneously with the Closing, the parties hereto shall cause a Certificate of Merger meeting the requirements of Section 251 of the DGCL (the “ Certificate of Merger ”) to be properly executed and filed with the Secretary of State of the State of Delaware in accordance with the terms and conditions of the DGCL. The Merger shall become effective at the time of filing of the Certificate of Merger with the Secretary of State of the State of Delaware in accordance with the DGCL, or at such later time which the parties hereto shall have agreed upon and designated in the Certificate of Merger as the effective time of the Merger (the “ Effective Time ”). Effects of the Merger . The Merger shall have the effects set forth in the applicable provisions of the DGCL. Without limiting the generality of the foregoing and subject thereto, at the Effective Time, all the property, rights, privileges, immunities, powers and franchises of the Company and Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities, obligations and duties of the Company and Merger Sub shall become the debts, liabilities, obligations and duties of the Surviving Corporation. Certificate of Incorporation and By-Laws . The certificate of incorporation and by-laws of Merger Sub in effect immediately prior to the Effective Time shall be the certificate of incorporation and by-laws of the Surviving Corporation as of the Effective Time, until amended in accordance with applicable law. Directors and Officers . Until duly removed or until successors are duly elected or appointed and qualified, the directors of Merger Sub immediately prior to the Effective Time shall be the directors of the Surviving Corporation as of the Effective Time, and the officers of the Company immediately prior to the Effective Time shall be the officers of the Surviving Corporation as of the Effective Time. Conversion of Shares . At the Effective Time, by virtue of the Merger and without any action on the part of any party: (a) Each share of common stock, par value $0.01 per share, of Merger Sub issued and outstanding immediately prior to the Effective Time shall be converted into and become one share of common stock, par value $0.01 per share, of the Surviving Corporation, so that, after the Effective Time, Parent shall be the holder of all of the issued and outstanding shares of the Surviving Corporation’s common stock. (b) Each share of Common Stock issued and outstanding immediately prior to the Effective Time (other than Dissenting Shares) and all rights in respect 22 thereof, shall, by virtue of the Merger and without any action on the part of the holder thereof, be converted into the right to receive the applicable payments set forth in Section 2.10(c) , Section 2.11(i) , Section 9.6(b) , Section 9.6(c) and Section 10.18(c) in cash, payable to the holder thereof without interest, upon the satisfaction of the conditions set forth in Section 2.10(d)(i) , and such shares shall otherwise cease to be outstanding, shall be canceled and retired and cease to exist. (c) Each share of Common Stock held by the Company or a Subsidiary (including ISG) or held in the treasury of the Company, immediately prior to the Effective Time, shall be canceled and retired without any conversion thereof, and no payment or distribution shall be made with respect thereto. (d) Each Option and RSU outstanding immediately prior to the Effective Time and all rights in respect thereof, shall by virtue of the Merger and without any action on the part of the holder thereof, be converted into, and shall represent solely, the right to receive the applicable payments set forth in Section 2.10(c) , Section 2.11(i) , Section 9.6(b) , Section 9.6(c) and Section 10.18(c) , and, with respect to RSUs only, the Per RSU Dividend Equivalent Payment, in cash, payable to the holder thereof without interest, and such Options and RSUs shall otherwise cease to be outstanding, shall be canceled and cease to exist. Dissenting Shares . Notwithstanding any other provision of this Agreement to the contrary, shares of Common Stock that are outstanding immediately prior to the Effective Time and which are held by stockholders who shall have not voted in favor of the Merger or consented thereto in writing and who shall have properly demanded and are entitled to appraisal for such shares in accordance with Section 262 of the DGCL (collectively, the “ Dissenting Shares ”) shall not be converted into or represent the right to receive the Per Share Common Stock Merger Consideration (and, if any, the Post-Closing Payments). Such stockholders instead shall be entitled to receive payment of the appraised value of such shares of Common Stock held by them in accordance with the provisions of Section 262 of the DGCL, except that all Dissenting Shares held by stockholders who shall have failed to perfect or who effectively shall have withdrawn or otherwise are not entitled to appraisal of such shares of Common Stock under such Section 262 of the DGCL shall thereupon be deemed to have been converted into and to have become exchangeable, as of the Effective Time, for the right to receive, without any interest thereon, the appropriate Per Share Common Stock Merger Consideration (and, if any, the Post-Closing Payments) upon surrender in the manner provided in Section 2.10 , of the Certificate or Certificates that, immediately prior to the Effective Time, evidenced such shares of Common Stock. The Company and the Representative shall (i) give Parent prompt notice of any notice or demand for appraisal or payment for shares of Common Stock or any withdrawals of such demands received by the Company or the Representative, (ii) give Parent the opportunity to participate in and direct all negotiations and proceedings with respect to any such demands and (iii) not, without the prior written 23 consent of Parent, make any payment with respect to, or settle, offer to settle or otherwise negotiate any such demands. Options and RSUs . At the Effective Time: (a) The Representative shall pay to the Surviving Corporation for payment to each Optionholder, subject to any applicable Withholding Taxes, the applicable Per Option Merger Consideration due to such Optionholder under Section 2.10(c) with respect to each Option. Further payments, if any, to the Surviving Corporation for payment to each Optionholder from the Purchase Price Adjustment Escrow Account, the Indemnification Escrow Account, the Representative Escrow Account or otherwise pursuant to this Agreement shall be made by, or at the direction of, the Representative as, if and when an amount is released or paid to the Representative pursuant to the terms of this Agreement and the Purchase Price Adjustment Escrow Agreement, the Indemnification Escrow Agreement or the Representative Escrow Agreement, as applicable, and any such further payments shall be paid at the same time, as nearly as practicable, as related payments are made to the Common Stockholders. (b) The Representative shall pay to the Surviving Corporation for payment to each RSU Holder, subject to any applicable Withholding Taxes, the Per Share Common Stock Merger Consideration due to such RSU Holder under Section 2.10(c) with respect to each RSU and the applicable Per RSU Dividend Equivalent Payment due to such RSU Holder under the terms of, and with respect to, each RSU. Further payments, if any, to the Surviving Corporation for payment to each RSU Holder from the Purchase Price Adjustment Escrow Account, the Indemnification Escrow Account, the Representative Escrow Account or otherwise pursuant to this Agreement shall be made by, or at the direction of, the Representative as, if and when an amount is released or paid to the Representative pursuant to the terms of this Agreement and the Purchase Price Adjustment Escrow Agreement, the Indemnification Escrow Agreement or the Representative Escrow Agreement, as applicable, and any such further payments shall be paid at the same time, as nearly as practicable, as related payments are made to the Common Stockholders. Payment of Merger Consideration . (a) For purposes of this Agreement, the “ Estimated Merger Consideration ” will be an aggregate amount equal to the sum of: (i) $2,070,000,000; (ii) the Estimated Closing Cash; and 24 (iii) the difference (the “ Estimated Closing Working Capital Adjustment ”) between the Target Closing Working Capital and the Estimated Closing Working Capital, expressed as (A) a positive number if the Estimated Closing Working Capital is more than $4,000,000 greater than the Target Closing Working Capital, (B) a negative number if the Estimated Closing Working Capital is more than $4,000,000 less than the Target Closing Working Capital or (C) zero if the absolute value of the difference between Estimated Closing Working Capital and the Target Closing Working Capital is $4,000,000 or less. (b) The Representative or Parent shall apply the Estimated Merger Consideration on behalf of the Company as follows: (i) to pay all Funded Debt, including principal of, interest on, premium, if any, and expenses, break fees and other amounts owing to the Senior Lenders in respect of the Senior Credit Agreements, or such lesser amounts that would extinguish the Funded Debt in full as agreed prior to the Closing Date between the Company and the Senior Lenders, in each case, as such amounts are set forth in the pay off, termination and discharge letters, in form and substance reasonably satisfactory to Parent, executed by the Senior Lenders and delivered to the Company and Parent at the Closing (the “ Senior Lenders Pay-off Letters ”) and any other holders of Funded Debt; (ii) to pay and deposit $41,400,000 (the “ Indemnification Escrow Amount ”) to the escrow account under the Indemnification Escrow Agreement (the “ Indemnification Escrow Account ”); (iii) to pay and deposit $2,500,000 (the “ Representative Escrow Amount ”) to the escrow account under the Representative Escrow Agreement (the “ Representative Escrow Account ”); (iv) to pay and deposit to the escrow account under the Purchase Price Adjustment Escrow Agreement (such account, the “ Purchase Price Adjustment Escrow Account ”) an amount in cash equal to $10,000,000 plus , if the Estimated Closing Working Capital exceeds the Target Closing Working Capital, the amount of such excess (such sum, the “ Purchase Price Adjustment Escrow Amount ”); (v) to pay (A) all accrued and unpaid management and consulting fees and expenses, investment banking and financial advisory fees under the CD&R Consulting Agreement, including in respect of the transactions contemplated by this Agreement, as such amounts are set forth in the pay-off, termination and discharge letter, in form and substance reasonably satisfactory to Parent, executed by Clayton, Dubilier & Rice, LLC and delivered to the Company and Parent at the Closing (the “ CD&R Pay-off Letter ”), (B) all accrued and unpaid management 25 and consulting fees and expenses, investment banking and financial advisory fees under the GS Consulting Agreement, including in respect of the transactions contemplated by this Agreement, as such amounts are set forth in the pay-off, termination and discharge letter, in form and substance reasonably satisfactory to Parent, executed by Goldman, Sachs & Co. and delivered to the Company and Parent at the Closing (the “ GS Pay-off Letter ”) and (C) fees and expenses to J.P. Morgan Securities LLC (or one of its Affiliates) as investment banking and financial advisory fees in connection with this Agreement and the transactions contemplated hereby, as set forth in the pay-off letter, in form and substance reasonably satisfactory to Parent, executed by J.P. Morgan Securities LLC (or one of its Affiliates) and delivered to the Company and Parent at the Closing (the “ Financial Advisor Pay-off Letter ” and, together with the Senior Lenders Pay-off Letters, the CD&R Pay-off Letter and the GS Pay-off Letter, the “ Pay-off Letters ”); (vi) to pay, satisfy and discharge in full all other then-outstanding Seller Transaction Expenses, including all Seller Transaction Expenses (A) payable to the Persons listed in Section 2.10(b)(vi) of the Seller Disclosure Letter and (B) that are special Merger bonus payments (in an amount not less than $5,000,000) to the Surviving Corporation for payment to employees employed by the Company or the Subsidiaries prior to Closing to be allocated as determined by the Company’s board of directors prior to Closing; and (vii) to pay to the Surviving Corporation an amount equal to the RSU Dividend Equivalent Amount for payment to the RSU Holders. Each of the foregoing payments (other than the Indemnification Escrow Amount, the Representative Escrow Amount and the Purchase Price Adjustment Escrow Amount) by the Representative will be considered payments on behalf of the Company and in respect of obligations and liabilities of the Company (such payments, the “ Closing Date Payments ”). Each of the foregoing payments shall be made by wire transfer of immediately available funds to such account or accounts as are indicated by the Representative in a “funds flow memo” to be delivered to Parent no later than four (4) Business Days prior to the Closing Date. In lieu of a wire transfer, the Representative may elect for one or more payments to be made by check. (c) The proceeds from the Estimated Merger Consideration less the amounts set forth in clauses (b)(i)-(b)(vii) above are referred to as the “Fully-Diluted Stockholder Proceeds”. At or promptly after the Closing, the Representative or Parent shall pay out of the Fully-Diluted Stockholder Proceeds on behalf of the Company, (i) to each Common Stockholder, an amount equal to the Per Share Common Stock Merger Consideration for each share of Common Stock held by such Common Stockholder, (ii) to the Surviving Corporation for payment to each RSU Holder, an amount equal to the Per Share Common Stock Merger Consideration for each RSU held by such RSU Holder and (iii) to the 26 Surviving Corporation for payment to each Optionholder, an amount equal to the Per Option Merger Consideration for each Option held by such Optionholder. (d) The Company and the Representative shall comply with the following provisions applicable to payment of the Per Share Common Stock Merger Consideration, the Per Option Merger Consideration and the Post-Closing Payments. (i) At or prior to the Effective Time, the Company will mail or will cause to be mailed to each record holder of Certificates a letter of transmittal substantially in the form attached hereto as Exhibit D (the “ Letter of Transmittal ”), which shall specify that delivery shall be effected, only upon proper delivery of the Certificates on or within thirty (30) calendar days following the Closing Date, as applicable, to the Representative, and instructions for use in surrendering such Certificates and receiving the Per Share Common Stock Merger Consideration in respect of the Common Stock evidenced thereby. Upon the surrender of each such Certificate or a properly completed and duly executed Letter of Transmittal, as applicable, and promptly after the Effective Time, the Surviving Corporation shall pay the holder of such Certificate an amount from the Fully-Diluted Stockholder Proceeds as determined in accordance with Section 2.10(b) , in consideration therefor, and such Certificate shall forthwith be canceled. Until so surrendered, each such Certificate (other than Certificates representing Common Stock held by the Company or a Subsidiary (including ISG) or held in the treasury of the Company which shall be cancelled at the Effective Time pursuant to Section 2.7(c) ) shall represent solely the right to receive the Per Share Common Stock Merger Consideration (and, if any, the Post-Closing Payments) relating thereto. (ii) After the Effective Time, there shall be no transfers on the stock transfer books of the Surviving Corporation of any shares of Common Stock that were outstanding immediately prior to the Effective Time. If, after the Effective Time, Certificates formerly representing shares of Common Stock are presented to the Surviving Corporation or the Representative, they shall be surrendered and canceled as provided in this Article II . (iii) Other than under the Indemnification Escrow Agreement and the Purchase Price Adjustment Escrow Agreement, no interest shall accrue or be paid on the cash payable upon the delivery of Certificates or Letters of Transmittal. None of the Representative, Parent, the Surviving Corporation or any of their respective Affiliates shall be liable to a Common Stockholder, Optionholder or RSU Holder for any cash or interest thereon delivered to a public official pursuant to any applicable abandoned property, escheat or similar Laws. Any amounts remaining unclaimed by Common Stockholders, Optionholders or RSU Holders six (6) months after the Effective Time (or such earlier date, immediately prior to such time when the amounts would otherwise escheat to or become property of 27 any Governmental Authority) shall become, to the extent permitted by applicable Law, the property of the Surviving Corporation free and clear of any claim or interest of any Person previously entitled thereto. (iv) The Representative will deliver or will cause to be delivered to the Surviving Corporation copies of all surrendered Certificates and Letters of Transmittal on the Closing Date. After the Effective Time, any Common Stockholders will be entitled to look only to the Representative and any Optionholders and RSU Holders will be entitled to look only to the Surviving Corporation for payment of their respective claims for the consideration set forth in this Section 2.10 , without interest thereon, but will have no greater rights against the Representative or the Surviving Corporation, as the case may be, than may be accorded to general creditors thereof under applicable Law. (v) In the event that any Certificate shall have been lost, stolen or destroyed, upon the making of an affidavit of that fact by the Person claiming such Certificate to be lost, stolen or destroyed, the Representative will issue, or will cause to be issued, in exchange for such lost, stolen or destroyed Certificate the payments with respect to such Certificate to which such Person is entitled pursuant to this Article II ; provided , that the Person to whom such payments are made shall, as a condition precedent to the payment thereof, indemnify the Representative, Parent and the Surviving Corporation against any claim that may be made against the Representative, Parent, Merger Sub or the Surviving Corporation with respect to the Certificate claimed to have been lost, stolen or destroyed. (vi) Notwithstanding anything in this Agreement to the contrary, the Parent, the Surviving Corporation and the Representative shall be entitled to deduct and withhold from any amounts otherwise payable pursuant to this Agreement any withholding or stock transfer Taxes and such other amounts as are required under the Code or any applicable provision of state, local or foreign Tax law (collectively, the “ Withholding Taxes ”). To the extent that amounts are so deducted or withheld, such deducted or withheld amounts shall be treated for all purposes of this Agreement as having been paid to the respective holder of the Certificate, Option or RSU or other person in respect of which such deduction or withholding was made, and the Parent, the Surviving Corporation or the Representative, as applicable, shall provide to the respective holder of such Certificate, Option or RSU or other person written notice of the amounts so deducted or withheld. Any amounts so withheld shall be applied by the Parent, the Surviving Corporation or the Representative, as applicable, to satisfy Withholding Taxes. The Parent, the Surviving Corporation or the Representative, as applicable, shall remit any such amounts deducted or withheld from any such payment to the applicable Taxing Authority. 28 (vii) If payment of any portion of the Merger Consideration in respect of the Common Stock is to be made to a Person other than the Person in whose name a surrendered certificate of Common Stock is registered, it shall be a condition to such payment that the certificate of Common Stock so surrendered shall be properly endorsed or shall be otherwise in proper form for transfer and that the Person requesting such payment shall have paid any transfer and other Taxes required by reason of such payment in a name other than that of the registered holder of the certificate surrendered or shall have established to the reasonable satisfaction of the Representative that such Taxes either have been paid or are not payable. Merger Consideration Adjustment . (a) Pre-Closing Statement . At least five (5) Business Days prior to the anticipated Closing Date, the Company shall deliver to Parent a statement, certified by an officer of the Company, consisting of the Company’s good-faith estimates of the following amounts: (i) an estimated calculation of the Closing Cash (the “ Estimated Closing Cash ”), (ii) an estimated calculation of the Seller Transaction Expenses (specifying which Seller Transaction Expenses will be paid at the Effective Time and not prior thereto) (the “ Estimated Seller Transaction Expenses ”), (iii) an estimated calculation of the Closing Funded Debt (the “Estimated Closing Funded Debt”), (iv) an estimated calculation of Closing Working Capital (the “ Estimated Closing Working Capital
